Citation Nr: 1204068	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  10-40 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1954 to January 1957 and in the United States Navy from November 1967 to March 1970. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2009 decision of special claims processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.  The matter was reconsidered in an October 2009 rating decision by the RO in Phoenix, Arizona, which certified the appeal to the Board.  

In March 2011, the Veteran testified before the undersigned during a Board hearing at the RO.  A copy of the hearing transcript has been associated with the claims folder.  After the hearing, the Veteran submitted additional evidence and a waiver of RO review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current lumbar spine disorder, to include degenerative disc disease, did not manifest in service or for years thereafter, and the preponderance of the competent evidence is against a finding that it is related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder, to include degenerative disc disease, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist 

The Veterans Claim Assistance Act of 2000 (VCAA) codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist claimants in developing information and evidence necessary to substantiate a claim. 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21  (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a service connection claim.  Those elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent the Veteran a letter in September 2008 that informed him of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  The notice letter also informed the Veteran of how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  

VA's efforts to obtain treatment records from VA Medical Center at Providence dated from 1970 to 1972, and in 1982 have been unsuccessful.  The record contains an August 2008 and September 2009 responses that notified VA that such records were unavailable.  The Veteran has been notified of VA's inability to obtain these records. 

The Board also acknowledges that during the March 2011 Board hearing, the Veteran testified that he received private medical treatment, including x-ray studies, for his back in 2003.  The Veteran requested, and he was granted, a 60 days extension in order to attempt to obtain those records, but as of the date of this decision, he has not submitted them.  Although VA has sought the Veteran's assistance in identifying and obtaining any outstanding private records of pertinent treatment, the Veteran has not asked VA to obtain these records.  See notice letters dated September 2008 and January 2010, and notice letter attached to September 2010 supplemental statement of case.  The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran was afforded with a VA examination in December 2010 in conjunction with his lumbar spine claim.  The Veteran's history, as well as the necessary findings to properly decide the Veteran's claims, was set forth in the examination reports.  The Board notes the Veteran's concerns with the findings in the December 2010 VA examination; however, he has not raised any specific contention regarding the adequacy of the examination.  The Board finds that a review of the dental examination report does not reveal any deficiencies, and it is deemed to be adequate to properly decide the Veteran's current appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for a lumbar spine disorder is thus ready to be considered on the merits.

Pertinent Law and Regulation

Service connection will be granted if the evidence demonstrates that a current disability resulting from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things: (1) A current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship, that is, a nexus between the claimed inservice disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.303(b), an alternative method for establishing the second or third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may establish continuity of symptomatology with competent evidence showing: (1) That a condition was "noted" during service; (2) post service continuity of the same symptomatology; and (3) a nexus between the current disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for disease first diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a Veteran served ninety days or more of active service during a period of wartime or after December 31, 1946, certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifested to a compensable degree of 10 percent or more within one year following separation therefrom.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Factual Background and Analysis

The Board notes that it has reviewed all the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will provide a summary of the relevant evidence where appropriate.  The analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.

In this case, the Veteran seeks entitlement to service connection for a lumbar spine disorder.  He has a current diagnosis of degenerative disc disease of the lumbar spine.  The Veteran asserts that his current lumbar spine disorder is related to his second period of service.  Specifically, the Veteran reports that he injured his back while he was stationed in Vietnam.  He reports that during the course of an enemy attack, he was down in a trench, and he was struck in the small of his back by the boot of another soldier who was entering the trench.  The Veteran further reports that he has experienced low back problems since that inservice injury.  The Veteran's wife and children have also attested that the Veteran has experienced low back problems since his separation from service. 

Initially, the Veteran testified during a June 2010 Decision Review Officer's hearing that the incident involving his back injury occurred in December 1968.  Whereas, during the March 2011 Board hearing, he reported the incident occurred in March 1970, just prior to his return to the United States.  A review of the Veteran's service records show that he was stationed in Vietnam during both periods. 

A review of the service treatment records from the Veteran's first period of service does not reflect any problems involving his spine.  The report of a January 1957 examination prior to separation shows that the Veteran's spine was evaluated as normal.  A subsequent reserve periodic examination report from January 1961 and entrance examination into second period of active service from October 1967 continue to show that the Veteran's spine was evaluated as normal. 

A service treatment record dated in February 1970 shows that the Veteran complained of low back pain with urinating, temperature and sore throat, and these symptoms were attributed to a urinary tract infection.  The presence of white blood cells noted on urinalysis supported the diagnosis of urinary tract infection at that time.  

At the time of separation examination in January 1970, two and half months prior to his discharge from active service, the clinical evaluation of the spine was normal. The associated report of medical history is not available.  The remainder of the service treatment records is without reference to complaints or findings indicative of any back problems.

The Veteran testified that he sought treatment for his back problems within the first year after his separation from service at a VA medical center in Providence, Rhode Island.  The record shows that attempts to obtain those treatment records have been unsuccessful, and other than the Veteran's testimony, there is no evidence that shows that the Veteran sought such treatment at that time.  The Veteran further testified that he did not seek any further treatment for his back after the 1970's until the 2000's because he did not have medical insurance.  The Veteran testified that over the years, he self-treated his back pain with aspirin.  

The first available medical evidence that reflects any back problems comes in 2002.  A December 2002 VA treatment record from the vascular clinic shows that the Veteran complained of low back pain over the past two weeks that was associated with prolonged sitting and right lower extremity numbness.  Subsequent VA treatment records show that the Veteran continued to seek treatment for low back pain and there is diagnostic evidence of degenerative disc disease of the lumbar spine.  See VA treatment records starting in 2006. 

Other pertinent evidence of record includes the report of a December 2010 VA accorded to the Veteran in conjunction with his claim.  The claims file was reviewed by the examiner.  The Veteran reported that he injured his back while he was stationed in Vietnam when during an enemy attack he took cover in a trench and another soldier who jumped in after him, landed feet first on his back.  The Veteran reported that he experienced immediate severe back pain and was treated by a corpsman for abrasions at that time.  He further reported that he has had low back pain since that injury.  Reference was made to subsequent back injuries sustained from a motor vehicle accident in January 2007.  Following clinical evaluation and X-ray studies, an assessment of degenerative joint disease of the lumbar spine was given.  Based on a review of the claims folder and the clinical evaluation, the examiner opined that the Veteran's degenerative joint disease of the lumbar spine was "less likely than not (less than 50/50 probability) caused by or a result of injury to [his] back during service."  The examiner stated that her opinion was supported by the lack of records surrounding the inservice back injury, the lack of spine abnormalities noted on his 1970 separation examination, and the 36 year time period between the Veteran's separation from his second period of service and his diagnosis of degenerative disc disease of the lumbar spine.  The examiner further stated that while she found the Veteran to be credible historian of his back injury and subsequent back pain, the available evidence of record does not support that his lumbar spine disorder is related to an inservice back injury.  

The evidence does not show that the Veteran was diagnosed with arthritis of the lumbar spine within one year following his separation from service.  As such, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the Veteran's assertions that his current lumbar spine disorder is related to his service.   A lay witness is competent to testify as of some matters of diagnosis and etiology, those primarily being ones simple enough to be amenable to lay analysis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the Board's categorical statement that "a valid medical opinion" was required to establish a nexus, and that a lay person was "not competent" to reflect testimony as to nexus because she was a lay person).  As to an opinion about cancer in that case, that is precisely the type of medical matter that the Courts have found to be too complex to be a proper subject of lay testimony.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (sometimes a lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  In this case, to the extent, the Veteran's general lay assertions are competent as to the etiology of his lumbar spine disorder, the probative value of his assertion is outweighed by the opinion of the VA examiner who evaluated him in December 2010 and indicated there was no nexus between any current back problems and the Veteran's active service.  The December 2010 VA examiner had access to the entire claims file, including the service treatment records.  

The Board is aware that the Veteran was seen on at least one occasion in service for complaints with regard to his back.  However, at that time, the low back problem was associated with a urinary tract infection and not an underlying musculoskeletal problem.  Further, at the time of separation examination in January 1970, no complaints were made with regard to the back and clinical evaluation of the back at that time was entirely normal.  Also, subsequent service treatment records do not indicate any back problems. 

With respect to the Veteran's and his family's assertions that he has continuing symptoms of back problems ever since service, the Board finds these statements are inconsistent with the contemporaneous lay and medical evidence of record, and are not credible.  There is no documentation of the presence of a back disorder for years following service discharge.  The Board finds the lack of mention of back complaints until 2002, more than three decades after his separation from service in 1970, is of significant probative value.  See Madden v. Gober, 125 F.3d 1477, 1481  (Fed. Cir. 1997) (upholding a Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than his subsequent assertions made years later).  Put another way, it strains credulity to conclude that if he had continuing back pain for all those years that he would not have sought some type of treatment, beyond self treatment, for such pain.  No such treatment is shown or indicated.

The Board also gives significant probative value to the comments from the VA physician who examined the Veteran in 2010 and expressed the opinion it was not likely that any current back disorder is related to the Veteran's active service.  The examiner had access to the entire claims file, to include the service treatment records.  There is no contrary medical opinion of record.

In view of the foregoing, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation with regard to the back.  Accordingly, the award of service connection based on chronicity and continuity of symptomatology is not for application.  38 C.F.R. § 3.303; See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).


ORDER

Service connection for a lumbar spine disorder, to include degenerative disc disease, is denied. 




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


